DETAILED ACTION
1.	This communication is in response to Application No. 16/413,575 filed on May 15, 2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement submitted on 05/15/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 1 recites a method comprising: (a) extracting features and design choices from a training corpus, wherein (i) the training corpus comprises dataset-visualization pairs, (ii) each of the pairs, respectively, comprises a dataset and a visualization that represents the dataset, (iii) the extracting is performed in such a way that, for each specific dataset-visualization pair in the training corpus, features are extracted from the dataset in the specific pair and design choices are extracted from the visualization in the specific pair; and (iv) each particular pair, in at least a majority of pairs in the training corpus, consists of a particular visualization that represents a particular dataset, which particular visualization is defined by design choices that were made by a human while creating the particular visualization; (b) training a neural network on the features and the design choices extracted from the training corpus; and (c) after the training, taking a given dataset as an input and predicting, with the neural network, a visualization that represents the given dataset.
	2A Prong 1: The limitation of (a) extracting features and design choices from a training corpus, wherein (i) the training corpus comprises dataset-visualization pairs, (ii) each of the pairs, respectively, comprises a dataset and a visualization that represents the dataset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, extracting features and design choices from a training corpus, wherein the training corpus comprises dataset-visualization pairs and each pair comprises a dataset and a visualization that represents the dataset may be performed manually by a user creating/extracting a training corpus with human-designed dataset and visualization pairs with specific features and design choices. Similarly, the limitation of (iii) the extracting is performed in such a way that, for each specific dataset-visualization pair in the training corpus, features are extracted from the dataset in the specific pair and design choices are extracted from the visualization in the specific pair, as drafted, is process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, extracting features from the dataset and design choices from the visualization for each specific dataset in the training corpus may be performed manually by a user. Similarly, the limitation of (iv) each particular pair, in at least a majority of pairs in the training corpus, consists of a particular visualization that represents a particular dataset, which particular visualization is defined by design choices that were made by a human while creating the particular visualization, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, defining a visualization corresponding to a dataset, in which the particular visualization is defined by design choices made by a human while creating the visualization may be performed manually by a user. Similarly, the limitation of (c) after the training, taking a given dataset as an input and predicting, with the neural network, a visualization that represents the given dataset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic machine learning components. That is, other than reciting “neural network”, predicting a visualization that represents the given dataset may be performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element - (b) training a neural network on the features and the design choices extracted from the training corpus. The training of the neural network is recited at a high-level of generality (i.e., as a generic neural network being generically trained on features and design choices) such that it amounts no more than mere training to apply the exception using a generic machine learning operation. Further, the claim recites after the training, taking a given dataset as an input. The taking a given dataset as an input step is recited at a high level of generality and amounts to merely configuring data input, which is just another activity referring to receiving data over a network, which is a form of insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of training a neural network on features and design choices extracted from the training corpus amounts to no more than mere instructions to apply the exception using a generic machine learning operation. Mere instructions to apply an exception using generic machine learning components cannot provide an inventive concept. The taking a given dataset as an input step was considered to be an insignificant extra-solution activity in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed taking a given dataset as input step is a well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible. 
For the reasons above, Claim 1 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claims 2-10. The additional limitations of the dependent claims are addressed below.

Claim 2 recites the method of claim 1, wherein the predicting involves predicting design choices that a human would make to visually represent the given dataset. Dependent claim 2 recites mental process “predicting design choices that a human would make to visually represent the given dataset” such that the predicting design choices may be performed manually by the user in the mind. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 3 recites the method of claim 1, wherein the creating involved the human using software to upload and implement the design choices that were made by the human during the creating. Dependent claim 3 recites mental process “the human using software to upload and implement the design choices that were made by the human during the creating” such that uploading and implementing the design choices made by the human may be performed manually by the user. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1. 

Claim 4 recites the method of claim 1, wherein the visualization that represents the given dataset comprises all or part of a chart, plot or diagram. Dependent claim 4 is just another activity specifying the types of visualization to be produced, such that it amounts to no more than mere instruction to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 5 recites the method of claim 1, wherein the method further comprises visually displaying, or causing to be visually displayed, the visualization that represents the given dataset. Dependent Claim 5 is just another activity of visually displaying data which is recited at a high-level of generality (i.e., as generic instructions to visually display the visualization) such that it amounts to no more than mere data gathering/outputting to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 6 recites the method of claim 1, wherein the neural network comprises a convolutional neural network. Dependent claim 6 is just another activity specifying the type of neural network to be used, such that it amounts to no more than mere instruction to apply the exception using generic machine learning components. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 7 recites the method of claim 1, wherein the neural network predicts multiple visualizations for the given dataset. Dependent claim 7 recites mental process “predicts multiple visualizations for the given dataset”, such that other than reciting “neural network”, the predicting of multiple visualizations for the given dataset may be performed in the mind. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 8 recites the method of claim 1, wherein the method further comprises: 39(a) predicting, with the neural network, multiple visualizations for the given dataset; and (b) ranking the multiple visualizations. Dependent claim 8 recites mental process “predicting, with the neural network, multiple visualizations for the given dataset”, such that other than reciting “neural network”, the predicting of multiple visualizations for the given dataset may be performed in the mind. Further, dependent claim 8 also recites mental process “ranking the multiple visualizations”, such that other than reciting “neural network”, the ranking of multiple visualizations may be performed manually by the user based on their design choice. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 9 recites the method of claim 1, wherein the method further comprises: (a) predicting, with the neural network, multiple visualizations for the given dataset; (b) visually displaying, or causing to be visually displayed, the multiple visualizations; and (c) accepting input from a human regarding the human's selection of a visualization that is one of the multiple visualizations. Dependent claim 9 recites mental process “predicting with the neural network, multiple visualizations for the given dataset”, such that other than reciting “neural network”, the predicting of multiple visualizations for the given dataset may be performed in the mind. Further, dependent claim 9 recites “visually displaying, or causing to be visually displayed, the multiple visualizations”, which is just another activity of visually displaying data which is recited at a high-level of generality (i.e., as generic instructions to visually display the visualizations) such that it amounts to no more than mere data gathering/outputting to apply the exception using generic computer components. Further, dependent claim 9 recites “accepting input from a human regarding the human's selection of a visualization that is one of the multiple visualizations” which is recited at a high level of generality and amounts to merely configuring data input, which is just another activity referring to receiving data over a network, which is a form of insignificant extra-solution activity. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed taking a given dataset as input step is a well-understood, routine, conventional activity is supported under Berkheimer. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 10 recites the method of claim 1, wherein the method further comprises: (a) gathering data about preferences of a specific human regarding visualizations; and (b) predicting, based in part on the preferences, a visualization that the specific human would create to represent the given dataset. Dependent claim 10 recites “gathering data about preferences of a specific human regarding visualizations”, which is just another activity of gathering data about visualization preference which is recited at a high-level of generality (i.e., as generic instructions to gather the preference data) such that it amounts to no more than mere data gathering to apply the exception using generic computer components. Further, dependent claim 10 recites mental process “predicting, based in part on the preferences, a visualization that the specific human would create to represent the given dataset”, such that the predicting step may be performed within the mind. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 11 recites an apparatus comprising one or more computers that are programmed to perform the operations of: (a) extracting features and design choices from a training corpus, wherein (i) the training corpus comprises dataset-visualization pairs, (ii) each of the pairs, respectively, comprises a dataset and a visualization that represents the dataset, (iii) the extracting is performed in such a way that, for each specific dataset-visualization pair in the training corpus, features are extracted from the dataset in the specific pair and design choices are extracted from the visualization in the specific pair; and (iv) each particular pair, in at least a majority of pairs in the training corpus, consists of a particular visualization that represents a particular dataset, which particular visualization is defined by design choices that were made by a human while creating the particular visualization; (b) training a neural network on the features and the design choices extracted from the training corpus; and (c) after the training, taking a given dataset as an input and predicting, with the neural network, a visualization that represents the given dataset.
Independent Claim 11 recites substantially the same limitations as Claim 1, in the form of an apparatus comprising one or more computers, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 12 recites substantially the same limitations as Claim 2, in the form of an apparatus comprising one or more computers, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 13 recites substantially the same limitations as Claim 4, in the form of an apparatus comprising one or more computers, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 14 recites substantially the same limitations as Claim 5, in the form of an apparatus comprising one or more computers, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 15 recites substantially the same limitations as Claim 7, in the form of an apparatus comprising one or more computers, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 16 recites substantially the same limitations as Claim 8, in the form of an apparatus comprising one or more computers, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 17 recites substantially the same limitations as Claim 9, in the form of an apparatus comprising one or more computers, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 18 recites substantially the same limitations as Claim 10, in the form of an apparatus comprising one or more computers, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 19 recites a system comprising:(a) one or more computers; and (b) one or more electronic display screens; wherein the one or more computers are programmed to perform the operations of (i) extracting features and design choices from a training corpus, wherein (A) the training corpus comprises dataset-visualization pairs, (B) each of the pairs, respectively, comprises a dataset and a visualization that represents the dataset, (C) the extracting is performed in such a way that, for each specific dataset-visualization pair in the training corpus, features are extracted from the dataset in the specific pair and design choices are extracted from the visualization in the specific pair; and (D) each particular pair, in at least a majority of pairs in the training corpus, consists of a particular visualization that represents a particular dataset, which particular visualization is defined by design choices that were made by a human while creating the particular visualization, (ii) training a neural network on the features and the design choices extracted from the training corpus, (iii) after the training, taking a given dataset as an input and predicting, with the neural network, a visualization that represents the given dataset, and (iv) outputting instructions to cause the one or more display screens to display the visualization that represents the given dataset.
2A Prong 1: The limitation of (i) extracting features and design choices from a training corpus, wherein (A) the training corpus comprises dataset-visualization pairs, (B) each of the pairs, respectively, comprises a dataset and a visualization that represents the dataset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, but for “the one or more computers are programmed to perform the operation”, extracting features and design choices from a training corpus, wherein the training corpus comprises dataset-visualization pairs and each pair comprises a dataset and a visualization that represents the dataset may be performed manually by a user creating/extracting a training corpus with human-designed dataset and visualization pairs with specific features and design choices. Similarly, the limitation of (C) the extracting is performed in such a way that, for each specific dataset-visualization pair in the training corpus, features are extracted from the dataset in the specific pair and design choices are extracted from the visualization in the specific pair, as drafted, is process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, but for “the one or more computers are programmed to perform the operation”, extracting features from the dataset and design choices from the visualization for each specific dataset in the training corpus may be performed manually by a user. Similarly, the limitation of (D) each particular pair, in at least a majority of pairs in the training corpus, consists of a particular visualization that represents a particular dataset, which particular visualization is defined by design choices that were made by a human while creating the particular visualization, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, but for “the one or more computers are programmed to perform the operation”, defining a visualization corresponding to a dataset, in which the particular visualization is defined by design choices made by a human while creating the visualization may be performed manually by a user. Similarly, the limitation of (iii) after the training, taking a given dataset as an input and predicting, with the neural network, a visualization that represents the given dataset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, but for “the one or more computers are programmed to perform the operation” and other than reciting “neural network”, predicting a visualization that represents the given dataset may be performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element - (ii) training a neural network on the features and the design choices extracted from the training corpus. The training of the neural network is recited at a high-level of generality (i.e., as a generic neural network being generically trained on features and design choices) such that it amounts no more than mere training to apply the exception using a generic machine learning operation. Further, the claim recites (iii) after the training, taking a given dataset as an input. The taking a given dataset as an input step is recited at a high level of generality and amounts to merely configuring data input, which is just another activity referring to receiving data over a network, which is a form of insignificant extra-solution activity. Further, the claim recites (iv) outputting instructions to cause the one or more display screens to display the visualization that represents the given dataset. The outputting of instructions to display the visualization that represents the given dataset is recited at a high-level of generality (i.e., as generic instructions to output to a display screen) such that it amounts to no more than mere data gathering/outputting to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of training a neural network on features and design choices extracted from the training corpus amounts to no more than mere instructions to apply the exception using a generic machine learning operation. Mere instructions to apply an exception using generic machine learning components cannot provide an inventive concept. Further, outputting instructions to cause the one or more display screens to display the visualization that represents the given dataset, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Further, taking a given dataset as an input step was considered to be an insignificant extra-solution activity in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed taking a given dataset as input step is a well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible. 
For the reasons above, claim 19 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claim 20. The additional limitations of the dependent claim is addressed below.

	Claim 20 recites the system of claim 19, wherein the one or more computers are programmed to perform the predicting in such a way as to predict design choices that a human would make to visually represent the given dataset. Dependent claim 20 recites mental process “predict design choices that a human would make to visually represent the given dataset” such that the predicting design choices may be performed manually by the user in the mind. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-7, 10-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dibia et al. (hereinafter Dibia) (“Data2Vis: Automatic Generation of Data Visualizations Using Sequence to Sequence Recurrent Neural Networks”).
	Regarding Claim 1, Dibia teaches a method comprising: 
(a) extracting features (Dibia, Pg. 3, "To generate plausible visualizations conditioned on a given source dataset, our model should achieve several learning objectives. First, the model must select a subset of fields to focus on when creating visualizations (most datasets have multiple fields which cannot all be simultaneously visualized). Next, the model must learn differences in data types across the data fields (numeric, string, temporal, ordinal, categorical etc.), which in turn guides how each field is specified in the generation of a visualization specification. Finally, the model must learn the appropriate transformations to apply to a field given its data type (e.g., aggregate transform does not apply to string fields). In our case, this includes view-level transforms (aggregate, bin, calculate, filter, timeUnit) and field level transforms (aggregate, bin, sort, timeUnit) supported by the Vega-Lite grammar.", therefore, features (such as subset of fields, data type differences, and transformations) are extracted from a training corpus) and design choices from a training corpus (Dibia, Pgs. 1-2, "In this work, we formulate visualization design as a sequence to sequence translation problem. To operationalize our formulation, we train an LSTM-based neural translation model (Data2Vis) on a corpus [46] of Vega-Lite visualization specifications, taking advantage of Vega-Lite’s (and of similar grammars’) design motivation to support programmatic generation.", thus, design choices are extracted from a vega-lite training corpus), wherein 
(i) the training corpus comprises dataset-visualization pairs (Dibia, "We train our model on a Vega-Lite corpus [46], which contains datasets and corresponding visualizations specified in Vega-Lite.", therefore, the Vega-Lite training corpus comprises dataset-visualization pairs), 
(ii) each of the pairs, respectively, comprises a dataset and a visualization that represents the dataset (Dibia, "We train our model on a Vega-Lite corpus [46], which contains datasets and corresponding visualizations specified in Vega-Lite.", therefore, the Vega-Lite training corpus comprises datasets with corresponding visualizations that represent the dataset), 
(iii) the extracting is performed in such a way that, for each specific dataset-visualization pair in the training corpus, features are extracted from the dataset in the specific pair and design choices are extracted from the visualization in the specific pair (Dibia, Pgs. 4-5 & Fig. 4, "We iteratively generate a source (a single row from the dataset) and target pair (see Figure 4) from each example file. Each example is sampled 50 times (50 different data rows with the same Vega-Lite spec) resulting in a total of 215000 pairs which are then used to train our model.", thus, the extracting is performed such that for each specific dataset-visualization pair, features are extracted from the dataset and design choices are extracted from the visualization, this is exemplified by Fig. 4); and 
(iv) each particular pair, in at least a majority of pairs in the training corpus, consists of a particular visualization that represents a particular dataset, which particular visualization is defined by design choices that were made by a human while creating the particular visualization (Dibia, Pg. 2, Fig. 2, "Figure 2. A Vega-Lite specification (left) and the generated visualization (right). Users can succinctly specify complex selections, transformations and interactions using the Vega-Lite grammar formatted in JSON [49].", thus, each pair consists of a particular visualization that represents a particular dataset, in which the particular visualization is defined by the user specifications as shown in Fig. 2); 
(b) training a neural network on the features and the design choices extracted from the training corpus (Dibia, Pg. 1, Abstract, "In this paper we introduce Data2Vis, a neural translation model for automatically generating visualizations from given datasets. We formulate visualization generation as a sequence to sequence translation problem where data specifications are mapped to visualization specifications in a declarative language (Vega-Lite). To this end, we train a multilayered attention-based recurrent neural network (RNN) with long short-term memory (LSTM) units on a corpus of visualization specifications.", thus a neural network is trained based on the features and design choices extracted from the training corpus); and 
(c) after the training, taking a given dataset as an input and predicting, with the neural network, a visualization that represents the given dataset (Dibia, Pg. 2, Introduction, "We then present our results, providing several visualization examples automatically generated using the trained model. Next we discuss the potential impact of Data2Vis and its current limitations and provide an agenda for future work. We conclude by summarizing our contributions and insights.", therefore, the trained model is able to take a given dataset as input and predict a visualization that represents the given dataset, which is also exemplified Fig. 6 on Pg. 6).

Regarding Claim 2, Dibia teaches the method of claim 1, wherein the predicting involves predicting design choices that a human would make to visually represent the given dataset (Dibia, Pg. 1, Introduction, "To address these challenges, researchers have proposed techniques and tools to automate designing effective visualizations [14, 20, 36, 43, 37, 48] and guide users in visual data exploration [2, 19, 23, 44, 48, 52, 54, 59, 65, 66, 67]. Prior techniques and tools for automated visualization design and visualization recommendation are based on rules and heuristics. The need to explicitly enumerate rules or heuristics limits the application scalability of these approaches and does not take advantage of expertise codified within existing visualizations. Automated and guided visualization design and exploration can significantly benefit from implicitly learning these rules from examples (i.e., data), effectively incorporating both data and visualization design context.", thus, the design choices are predicted based on user input and manipulation of the Vega-Lite specification and visualization. Further, automated designed visualizations are able to represent design choices that a human/user would make to visually represent the dataset, without the need for rule-based visualization generation. As shown in Figure 6 on Pg. 6, the web application interface for Data2Vis allows the user to modify and update the visualization, such that the automation tool can accurately consider user inputted design choices for prediction).

Regarding Claim 3, Dibia teaches the method of claim 1, wherein the creating involved the human using software to upload and implement the design choices that were made by the human during the creating (Dibia, Pg. 6, Fig. 6, “Web application interface for Data2Vis qualitative evaluation. (a) A user can either load a random dataset from the RDdataset collection or paste a dataset (JSON format) and select “Generate.” (b) Data2Vis generates a Vega-Lite specification based on the dataset. (c) The user can modify the Vega-Lite specification and update the visualization.”, thus, the user is able to use software to upload and implement design choices).

Regarding Claim 4, Dibia teaches the method of claim 1, wherein the visualization that represents the given dataset comprises all or part of a chart, plot or diagram (Dibia, Pg. 8, Fig. 9, which depicts many examples generated by the Data2Vis model from a test dataset – these visualizations include charts, plots, and diagrams).

Regarding Claim 5, Dibia teaches the method of claim 1, wherein the method further comprises visually displaying, or causing to be visually displayed, the visualization that represents the given dataset (Dibia, Pg. 5, Web Application Integrating Data2Vis, “To further evaluate the utility of our model, we developed a web application prototype interface (Figure 6) that supports the use case of an analyst exploring data similar to [66, 67]. The interface supports 3 primary interactions- data import, visualization generation and visualization update. First, the analyst is able to import a dataset into the application. They can do this by using the “load dataset” button which loads a randomly selected dataset from the Rdataset repository or they can directly paste a JSON data array in the provided text field. Next, the analyst can select the “generate” button which submits the dataset to our model, receives a Vega-Lite specification (placed in a text field) and renders the plot. Finally, the analyst can update to the generated specification by modifying the Vega-Lite specification and selecting the “update visualization” button to render a updated specification. We showed this early prototype to two visualization researchers and they were able to quickly build on the specifications generated by the model, making changes to field selections and transformations.”, therefore, as shown in Figure 6, the visualization representing a given dataset is visually displayed).

Regarding Claim 6, Dibia teaches the method of claim 1, wherein the neural network comprises a convolutional neural network (Dibia, Pg. 1, Abstract, “In this paper we introduce Data2Vis, a neural translation model for automatically generating visualizations from given datasets. We formulate visualization generation as a sequence to sequence translation problem where data specifications are mapped to visualization specifications in a declarative language (Vega-Lite). To this end, we train a multilayered attention-based recurrent neural network (RNN) with long short-term memory (LSTM) units on a corpus of visualization specifications”, thus, a recurrent neural network is utilized in place of a convolutional neural network, but permits the same functionality comparable to convolutional sequence to sequence learning).

Regarding Claim 7, Dibia teaches the method of claim 1, wherein the neural network predicts multiple visualizations for the given dataset (Dibia, Pg. 7, Extending Data2Vis to Generate Multiple Plausible Visualizations, “Data2Vis is currently implemented as a sequence to sequence translation model. Sequence models work very well for domains where it is desirable to have fixed mappings of input sequences to output sequences (text summarization, image captioning, language translation, etc). It is generally expected that a sentence in one language always maps to the same sentence in a different language, and acceptable if a passage always maps to the same summary or an image to the same caption. However, when applied to the task of data visualization, it is desirable that input data maps to multiple valid visualizations. Thus, another avenue for future work is to explore the design of conditioned sequence models that enable such one to many sequence mappings between data and visualization specifications.”, thus, multiple visualizations for a given dataset may be predicted by Data2Vis)

Regarding Claim 10, Dibia teaches the method of claim 1, wherein the method further comprises: 
(a) gathering data about preferences of a specific human regarding visualizations (Dibia, Pg. 7, Natural Language and Visualization Specification, “We propose the exploration of models that generate visualizations conditioned on natural language text in addition to datasets. A potential approach is to first explore how users might describe or express visualizations for a given dataset and use this knowledge in generation of triplets—natural language description, data sequence, and visualization specification. These data points can then be leveraged in training a model that learns to generate visualizations based on natural language descriptions. These models can extend the expressive capabilities of existing systems that integrate multimodal interactions and visualizations for exploring data. Conversely, we can use textual descriptions of visualizations to automatically generate captions for them, akin to image caption generation (e.g., [33, 60, 69]).”, thus, Data2Vis may also capture data on natural language and user preferences regarding visualizations); and 
(b) predicting, based in part on the preferences, a visualization that the specific human would create to represent the given dataset (Dibia, Pg. 1, Introduction, "To address these challenges, researchers have proposed techniques and tools to automate designing effective visualizations [14, 20, 36, 43, 37, 48] and guide users in visual data exploration [2, 19, 23, 44, 48, 52, 54, 59, 65, 66, 67]. Prior techniques and tools for automated visualization design and visualization recommendation are based on rules and heuristics. The need to explicitly enumerate rules or heuristics limits the application scalability of these approaches and does not take advantage of expertise codified within existing visualizations. Automated and guided visualization design and exploration can significantly benefit from implicitly learning these rules from examples (i.e., data), effectively incorporating both data and visualization design context.", thus, the design choices are predicted based on user input and manipulation of the Vega-Lite specification and visualization. Further, automated designed visualizations are able to represent design choices that a human/user would make to visually represent the dataset, without the need for rule-based visualization generation. As shown in Figure 6 on Pg. 6, the web application interface for Data2Vis allows the user to modify and update the visualization, such that the automation tool can accurately consider user inputted design choices for prediction).

Claim 11 recites substantially the same limitations as Claim 1, in the form of an apparatus comprising one or more computers, therefore it is rejected under the same rationale. 

Claim 12 recites substantially the same limitations as Claim 2, in the form of an apparatus comprising one or more computers, therefore it is rejected under the same rationale. 

Claim 13 recites substantially the same limitations as Claim 4, in the form of an apparatus comprising one or more computers, therefore it is rejected under the same rationale. 

Claim 14 recites substantially the same limitations as Claim 5, in the form of an apparatus comprising one or more computers, therefore it is rejected under the same rationale. 

Claim 15 recites substantially the same limitations as Claim 7, in the form of an apparatus comprising one or more computers, therefore it is rejected under the same rationale. 

Claim 18 recites substantially the same limitations as Claim 10, in the form of an apparatus comprising one or more computers, therefore it is rejected under the same rationale. 

Regarding Claim 19, Dibia teaches a system comprising:
(a) one or more computers (Dibia, Pg. 1, Abstract, “In this paper we introduce Data2Vis, a neural translation model for automatically generating visualizations from given datasets. We formulate visualization generation as a sequence to sequence translation problem where data specifications are mapped to visualization specifications in a declarative language (Vega-Lite). To this end, we train a multilayered attention-based recurrent neural network (RNN) with long short-term memory (LSTM) units on a corpus of visualization specifications.”, alongside Fig. 6 which would involve the use of computers for the training of the neural networks and according use of the Web Application Interface for Data2Vis); and 
(b) one or more electronic display screens (Dibia, Pg. 6, Fig. 6, which depicts the Web Application interface for Data2Vis which can be electronically displayed on screen); wherein the one or more computers are programmed to perform the operations of 
(i) extracting features (Dibia, Pg. 3, "To generate plausible visualizations conditioned on a given source dataset, our model should achieve several learning objectives. First, the model must select a subset of fields to focus on when creating visualizations (most datasets have multiple fields which cannot all be simultaneously visualized). Next, the model must learn differences in data types across the data fields (numeric, string, temporal, ordinal, categorical etc.), which in turn guides how each field is specified in the generation of a visualization specification. Finally, the model must learn the appropriate transformations to apply to a field given its data type (e.g., aggregate transform does not apply to string fields). In our case, this includes view-level transforms (aggregate, bin, calculate, filter, timeUnit) and field level transforms (aggregate, bin, sort, timeUnit) supported by the Vega-Lite grammar.", therefore, features (such as subset of fields, data type differences, and transformations) are extracted from a training corpus) and design choices from a training corpus, (Dibia, Pgs. 1-2, "In this work, we formulate visualization design as a sequence to sequence translation problem. To operationalize our formulation, we train an LSTM-based neural translation model (Data2Vis) on a corpus [46] of Vega-Lite visualization specifications, taking advantage of Vega-Lite’s (and of similar grammars’) design motivation to support programmatic generation.", thus, design choices are extracted from a vega-lite training corpus) wherein 
(A) the training corpus comprises dataset-visualization pairs (Dibia, "We train our model on a Vega-Lite corpus [46], which contains datasets and corresponding visualizations specified in Vega-Lite.", therefore, the Vega-Lite training corpus comprises dataset-visualization pairs), 
(B) each of the pairs, respectively, comprises a dataset and a visualization that represents the dataset (Dibia, "We train our model on a Vega-Lite corpus [46], which contains datasets and corresponding visualizations specified in Vega-Lite.", therefore, the Vega-Lite training corpus comprises datasets with corresponding visualizations that represent the dataset), 
(C) the extracting is performed in such a way that, for each specific dataset-visualization pair in the training corpus, features are extracted from the dataset in the specific pair and design choices are extracted from the visualization in the specific pair (Dibia, Pgs. 4-5 & Fig. 4, "We iteratively generate a source (a single row from the dataset) and target pair (see Figure 4) from each example file. Each example is sampled 50 times (50 different data rows with the same Vega-Lite spec) resulting in a total of 215000 pairs which are then used to train our model.", thus, the extracting is performed such that for each specific dataset-visualization pair, features are extracted from the dataset and design choices are extracted from the visualization, this is exemplified by Fig. 4); and 
(D) each particular pair, in at least a majority of pairs in the training corpus, consists of a particular visualization that represents a particular dataset, which particular visualization is defined by design choices that were made by a human while creating the particular visualization (Dibia, Pg. 2, Fig. 2, "Figure 2. A Vega-Lite specification (left) and the generated visualization (right). Users can succinctly specify complex selections, transformations and interactions using the Vega-Lite grammar formatted in JSON [49].", thus, each pair consists of a particular visualization that represents a particular dataset, in which the particular visualization is defined by the user specifications as shown in Fig. 2), 
(ii) training a neural network on the features and the design choices extracted from the training corpus (Dibia, Pg. 1, Abstract, "In this paper we introduce Data2Vis, a neural translation model for automatically generating visualizations from given datasets. We formulate visualization generation as a sequence to sequence translation problem where data specifications are mapped to visualization specifications in a declarative language (Vega-Lite). To this end, we train a multilayered attention-based recurrent neural network (RNN) with long short-term memory (LSTM) units on a corpus of visualization specifications.", thus a neural network is trained based on the features and design choices extracted from the training corpus), 
(iii) after the training, taking a given dataset as an input and predicting, with the neural network, a visualization that represents the given dataset (Dibia, Pg. 2, Introduction, "We then present our results, providing several visualization examples automatically generated using the trained model. Next we discuss the potential impact of Data2Vis and its current limitations and provide an agenda for future work. We conclude by summarizing our contributions and insights.", therefore, the trained model is able to take a given dataset as input and predict a visualization that represents the given dataset, which is also exemplified Fig. 6 on Pg. 6), and 
(iv) outputting instructions to cause the one or more display screens to display the visualization that represents the given dataset (Dibia, Pg. 6, Fig. 6 which depicts the Web Application Interface for Data2Vis, thus the visualizations are outputted to a display screen).

Regarding Claim 20, Dibia teaches the system of claim 19, wherein the one or more computers are programmed to perform the predicting in such a way as to predict design choices that a human would make to visually represent the given dataset (Dibia, Pg. 1, Introduction, "To address these challenges, researchers have proposed techniques and tools to automate designing effective visualizations [14, 20, 36, 43, 37, 48] and guide users in visual data exploration [2, 19, 23, 44, 48, 52, 54, 59, 65, 66, 67]. Prior techniques and tools for automated visualization design and visualization recommendation are based on rules and heuristics. The need to explicitly enumerate rules or heuristics limits the application scalability of these approaches and does not take advantage of expertise codified within existing visualizations. Automated and guided visualization design and exploration can significantly benefit from implicitly learning these rules from examples (i.e., data), effectively incorporating both data and visualization design context.", thus, the design choices are predicted based on user input and manipulation of the Vega-Lite specification and visualization. Further, automated designed visualizations are able to represent design choices that a human/user would make to visually represent the dataset, without the need for rule-based visualization generation. As shown in Figure 6 on Pg. 6, the web application interface for Data2Vis allows the user to modify and update the visualization, such that the automation tool can accurately consider user inputted design choices for prediction).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 8-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dibia et al. (hereinafter Dibia) (“Data2Vis: Automatic Generation of Data Visualizations Using Sequence to Sequence Recurrent Neural Networks”), in view of Anand et al. (hereinafter Anand) (US PG-PUB 20150278371).
Regarding Claim 8, Dibia teaches the method of claim 1, wherein the method further comprises:  
39(a) predicting, with the neural network, multiple visualizations for the given dataset (Dibia, Pg. 7, Extending Data2Vis to Generate Multiple Plausible Visualizations, “Data2Vis is currently implemented as a sequence to sequence translation model. Sequence models work very well for domains where it is desirable to have fixed mappings of input sequences to output sequences (text summarization, image captioning, language translation, etc). It is generally expected that a sentence in one language always maps to the same sentence in a different language, and acceptable if a passage always maps to the same summary or an image to the same caption. However, when applied to the task of data visualization, it is desirable that input data maps to multiple valid visualizations. Thus, another avenue for future work is to explore the design of conditioned sequence models that enable such one to many sequence mappings between data and visualization specifications.”, thus, multiple visualizations for a given dataset may be predicted by Data2Vis); and
(b) ranking the multiple visualizations (Anand, Par. [0007], “Disclosed implementations typically use multiple criteria for ranking Some criteria measure statistical structure in the data (e.g., visual patterns in a visualization Such as outliers or clusters). Some criteria measure the similarity of a potential data visualization to previous data visualizations selected by a user (e.g., comparing the level of detail, the X-axis and y-axis for layout of the data, and other visual encodings, such as size or color). Previous selections may be from the same user who is preparing a data visualization now, or from a different user or set of users. Some criteria measure the aesthetic qualities (e.g., aspect ratio) of a potential data visualization. Some criteria use user preferences (e.g., a preference for certain view types or encodings within a view type). Some criteria use aggregate preferences based on the history of multiple users (either for the specific data fields currently selected or more generally). By combining these criteria, the ranking correlates with effectiveness at represent ing structures in the data and delivering insight to the user. Implementations assign weights to each of the criteria, and typically update the weights based on continued feedback from users (e.g., by comparing the data visualizations selected to the calculated rankings)”, therefore, multiple visualizations are ranked).
		
Dibia teaches Data2Vis, a neural network model for automatically generating visualizations from given datasets. While Dibia teaches all of the limitations of Claim 1 and predicting, with the neural network, multiple visualizations for the given dataset, Dibia does not teach ranking the multiple visualizations and accepting input from a human regarding the human's selection of a visualization that is one of the multiple visualizations. However, Anand teaches ranking the multiple visualizations (Anand, Par. [0007], “Disclosed implementations typically use multiple criteria for ranking Some criteria measure statistical structure in the data (e.g., visual patterns in a visualization Such as outliers or clusters). Some criteria measure the similarity of a potential data visualization to previous data visualizations selected by a user (e.g., comparing the level of detail, the X-axis and y-axis for layout of the data, and other visual encodings, such as size or color). Previous selections may be from the same user who is preparing a data visualization now, or from a different user or set of users. Some criteria measure the aesthetic qualities (e.g., aspect ratio) of a potential data visualization. Some criteria use user preferences (e.g., a preference for certain view types or encodings within a view type). Some criteria use aggregate preferences based on the history of multiple users (either for the specific data fields currently selected or more generally). By combining these criteria, the ranking correlates with effectiveness at representing structures in the data and delivering insight to the user. Implementations assign weights to each of the criteria, and typically update the weights based on continued feedback from users (e.g., by comparing the data visualizations selected to the calculated rankings)”, therefore, multiple visualizations are ranked) and accepting input from a human regarding the human's selection of a visualization that is one of the multiple visualizations (Anand, Par. [0016], “In accordance with some implementations, a method executes at a computing device with one or more processors and memory to identify and rank a set of potential data visualizations. A user selects a plurality of data fields from a set of data, and the device identifies a plurality of data visualizations that use a majority of the user-selected data fields. For each of the plurality of data visualizations, the device computes a score based on a set of ranking criteria. A first ranking criterion of the set of ranking criteria is based on values of one or more of the user-selected data fields in the set of data. The device creates a first ranked list of the data visualizations, where the items in the list are ordered according to the computed scores of the data visualizations. In some implementations, the first ranked list is presented to the user. In some implementations, the user selects from the first ranked list and the computing device displays a data visualization corresponding to the user selection.”, thus, the user will input/select a visualization that is one of multiple visualizations, this is also illustrated by Figure 4 and Figure 18D). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network model for automatically generating visualizations from given datasets as disclosed by Dibia, to include the ability to rank multiple visualizations and accept input of a human’s selection of one of multiple visualizations as disclosed by Anand. One of ordinary skill in the art would have been motivated to make this modification to produce a system for generating multiple visualizations from a given dataset that can also rank these multiple visualizations to improve user experience when analyzing large datasets and increase efficiency (Anand, Par. [0006], “With a very large number of potential data visualizations, a good system must present the “better” alternatives first. For example, there may be 10,000 or more alternative data visualizations for a selected set of data fields. It would not be much help to a user if the 10,000 options were listed in a random or arbitrary order. Some implementations rank the alternative data visualizations in a two part process. First, for each view type (e.g., bar chart, line chart, scatter plot, etc.) the ranking system ranks the alternatives within that view type (e.g., rank all of the alternative bar charts against each other). Second, the system merges the rankings into a single overall ranking.”)

Regarding Claim 9, Dibia teaches the method of claim 1, wherein the method further comprises: 
(a) predicting, with the neural network, multiple visualizations for the given dataset (Dibia, Pg. 7, Extending Data2Vis to Generate Multiple Plausible Visualizations, “Data2Vis is currently implemented as a sequence to sequence translation model. Sequence models work very well for domains where it is desirable to have fixed mappings of input sequences to output sequences (text summarization, image captioning, language translation, etc). It is generally expected that a sentence in one language always maps to the same sentence in a different language, and acceptable if a passage always maps to the same summary or an image to the same caption. However, when applied to the task of data visualization, it is desirable that input data maps to multiple valid visualizations. Thus, another avenue for future work is to explore the design of conditioned sequence models that enable such one to many sequence mappings between data and visualization specifications.”, thus, multiple visualizations for a given dataset may be predicted by Data2Vis);
(b) visually displaying, or causing to be visually displayed, the multiple visualizations (Dibia, Pg. 5, Web Application Integrating Data2Vis, “To further evaluate the utility of our model, we developed a web application prototype interface (Figure 6) that supports the use case of an analyst exploring data similar to [66, 67]. The interface supports 3 primary interactions- data import, visualization generation and visualization update. First, the analyst is able to import a dataset into the application. They can do this by using the “load dataset” button which loads a randomly selected dataset from the Rdataset repository or they can directly paste a JSON data array in the provided text field. Next, the analyst can select the “generate” button which submits the dataset to our model, receives a Vega-Lite specification (placed in a text field) and renders the plot. Finally, the analyst can update to the generated specification by modifying the Vega-Lite specification and selecting the “update visualization” button to render a updated specification. We showed this early prototype to two visualization researchers and they were able to quickly build on the specifications generated by the model, making changes to field selections and transformations.”, therefore, as shown in Figure 6, the visualization representing a given dataset is visually displayed).; and 
(c) accepting input from a human regarding the human's selection of a visualization that is one of the multiple visualizations (Anand, Par. [0016], “In accordance with some implementations, a method executes at a computing device with one or more processors and memory to identify and rank a set of potential data visualizations. A user selects a plurality of data fields from a set of data, and the device identifies a plurality of data visualizations that use a majority of the user-selected data fields. For each of the plurality of data visualizations, the device computes a score based on a set of ranking criteria. A first ranking criterion of the set of ranking criteria is based on values of one or more of the user-selected data fields in the set of data. The device creates a first ranked list of the data visualizations, where the items in the list are ordered according to the computed scores of the data visualizations. In some implementations, the first ranked list is presented to the user. In some implementations, the user selects from the first ranked list and the computing device displays a data visualization corresponding to the user selection.”, thus, the user will input/select a visualization that is one of multiple visualizations, this is also illustrated by Figure 4 and Figure 18D).
The reasons of obviousness have been noted in the rejection of Claim 8 above
and applicable herein.

Claim 16 recites substantially the same limitations as Claim 8, in the form of an apparatus comprising one or more computers, therefore it is rejected under the same rationale. 

Claim 17 recites substantially the same limitations as Claim 9, in the form of an apparatus comprising one or more computers, therefore it is rejected under the same rationale. 
	
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Velez-Rojas et al. (US PG-PUB 20180174060) disclosed a process for configuring a dashboard of a graphical user interface to help users extract knowledge from data by providing graphical representations of the data.
Vangala et al. (US PG-PUB 20190318032) disclosed a computerized personal assistant with a knowledge base containing user-centric facts in a graph data structure.
Cotton et al. (US PG-PUB 20180137525) disclosed a data science as a service platform using a real time data prediction contest.
Stolte et al. (US PG-PUB 20140304581) disclosed a method for ranking automated data visualizations by a computer system. 
Ding et al. (CN108241861) disclosed a method for generating data visualizations that meet the desired visual design of the user. 
Key et al. (“VizDeck: Self-Organizing Dashboards for Visual Analytics) disclosed a web-based tool which automatically recommends visualizations based on statistical properties of the data and user input. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123